

117 HR 4749 IH: Don’t Knock on My Door Act of 2021
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4749IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Cawthorn (for himself, Mr. Massie, Mr. Perry, and Mr. Duncan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit Federal funds from being made available for certain solicitation of COVID–19 vaccines.1.Short titleThis Act may be cited as the Don’t Knock on My Door Act of 2021.2.No Federal funds for certain solicitation of COVID–19 vaccines(a)In generalNo Federal funds may be authorized to be appropriated or otherwise made available to any Federal, State, or local governmental entity for door-to-door outreach, or for funding a third party to engage in door-to-door outreach, that solicits or coerces an individual to receive a COVID–19 vaccine.(b)DefinitionIn this section, the term door-to-door outreach means any in-person, uninvited outreach.